DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated Liu et al (US 2020/00157422 A1).
	Liu ‘422 discloses a silicon etching solution [0084] that is a mixed solution comprising a quaternary alkylammonium hydroxide [0034] (such a tetramethyl ammonium hydroxide [0035]) and water [0032], and comprising a compound represented by formula (1) [0044], such as propylene glycol propyl ether [0044] or dipropylene glycol methyl ether [0044].
As to amended claim 1, Liu ‘422 discloses the concentration of the quaternary alkylammonium hydroxide of ETMAH of 0.1 to about 35% by weight [0037] and a concentration of the compound represented by formula (1) is about 0.5% to about 80% by weight [0045], which are expected to overlap with the cited ranges at or near their endpoints.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The components of the solution of Liu ‘422 are the same as in the instant invention, and also used for etching the same material, silicon, and therefore the ranges are taught with sufficient specificity.
	As to claims 3-4, 13 and 15, Liu ‘422 discloses the composition etches polysilicon [0084].  Liu discloses a composition that is the same as the instant invention, and therefore is expected to have the same properties.  When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.  The composition of Liu ‘422 is the same as the instant invention and therefore has the same properties irrespective of a dissolved oxygen concentration or the etching rate ratio of degassed composition or saturated with dissolved oxygen.  


Claims 5, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shirai et al (JP 2013-251459 A).
	Shirai discloses a silicon etching solution (see abstract) that is a mixed solution consisting essentially of a quaternary alkylammonium hydroxide (such as tetraethyl ammonium hydroxide, see page 3 of machine English translation, component “A”) and water (component “B” page 4), and comprising a compound represented by formula (1) [0010] (such as ethylene glycol monomethyl ether, component “C1” on page 4).
	As to claims 14, 16-17, Shirai discloses to etch silicon (see abstract).  Shirai discloses a composition that is the same as the instant invention, and therefore is expected to have the same properties.  When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.  The composition of Shirai is the same as the instant invention and therefore has the same properties irrespective of a dissolved oxygen concentration or the etching rate ratio of degassed composition or saturated with dissolved oxygen.  

Claims 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egbe et al (US 2006/0016785 A1).
	Egbe discloses a silicon etching solution (removing silicon residues, [0009]) that is a mixed solution consisting essentially of a quaternary alkylammonium hydroxide (such as 
	As to claims 7 and 11, see the rejection of claim 5.

Claims 5, 7, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kimura et al (WO 2012/144461 A1).
	Kimura discloses a silicon etching solution (see abstract) that is a mixed solution consisting essentially of a quaternary alkylammonium hydroxide (“alkali compound” such as tetramethyl ammonium hydroxide, see page 3, paragraph 3 of the English machine translation) and water (as part of the solution), and comprising a compound represented by formula (1) (“organic solvent” such as propylene glycol monopropyl ether, see page 3, paragraph 6).
	It is noted that Kimura also discloses a surfactant that may be present at 1 ppm (0.0001% by weight) or greater (page 4).  However, the claim uses the language “consisting essentially of” as the transitional phrase.  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2163 II A 1.  Therefore, the inclusion of 1 ppm surfactant is within the scope of the claim as cited.  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  MPEP § 2111.03.
	As to claims 7 and 11, see the rejection of claim 5.

	As to claims 14, 16-17, Kimura discloses to etch a silicon wafer 11 (page 2, paragraph 9).  Kimura discloses a composition that is the same as the instant invention, and therefore is expected to have the same properties.  When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.  The composition of Kimura is the same as the instant invention and therefore has the same properties irrespective of a dissolved oxygen concentration or the etching rate ratio of degassed composition or saturated with dissolved oxygen.

Response to Amendment
Applicant’s arguments, see pages 5-6 filed 12/30/21, with respect to the rejection over Liu ‘311 and Sato have been fully considered and are persuasive.  The rejection of the claims have been withdrawn: the rejection of claims 1-4 and 8-9 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Liu et al (US 2017/0145311 A1) is withdrawn, and the rejection of claims 
The declaration under 37 CFR 1.132 filed 12/30/21 is sufficient to overcome the rejection of claims 5 and 7 based upon Sato as set forth in the last Office action because:  Sato fails to disclose or suggest the cited compound represented by formula (1).
Claims 1, 3-4, 6, 13, 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated Liu et al (US 2020/00157422 A1).
Claims 5, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shirai et al (JP 2013-251459 A).
Claims 5, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Egbe et al (US 2006/0016785 A1).
Claims 5, 7, 11-12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kimura et al (WO 2012/144461 A1).
Shirai, Egbe and Kimura are newly applied to disclose the newly amended claim limitations.

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive, to the extent they still apply.  
Applicant argues that Liu ‘322 teaches a range of 1 to 15 weight % at claim 12.  However, Liu ‘322 also teaches broader ranges, as described in the rejection above.  Therefore this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713